Citation Nr: 0912290	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1992 to 
October 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified before the undersigned at a February 
2009 hearing conducted via videoconference.  A transcript of 
the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that he is unable to secure or maintain 
gainful employment due to his service-connected disabilities.  
He is currently service-connected for irritable bowel 
syndrome at 30 percent disabling; depression at 30 percent 
disabling; low back strain with degenerative changes at 20 
percent disabling; tinnitus at 10 percent disabling; 
gastroesophageal reflux disease (GERD) at 10 percent 
disabling; and left ear hearing loss and left hand scars, 
both at noncompensably (zero percent) disabling.  

In support of his claim, the Veteran has submitted a January 
2005 statement from J.W.E., M.D., indicating that the Veteran 
is incapable of performing his full range of job duties as a 
forklift operator.  However, the Board observes that Dr. 
J.W.E.'s statement does not address whether the Veteran's 
service-connected disabilities, when viewed alone, preclude 
the Veteran from obtaining or maintaining gainful employment.  

Additionally, the remaining evidence of record is unclear as 
to whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Though the Veteran has presented for 
a number of VA fee-basis examinations in the past, the 
reports of these examinations are unclear as to the effect of 
the Veteran's service-connected disabilities on his 
employability.  

Based on Dr. J.W.E.'s January 2005 statement and the unclear 
VA fee-basis examination reports of record, the Board finds 
that a medical opinion is required to determine the effect of 
the Veteran's service-connected disabilities on his 
employability.  See Moore v. Nicholson, 21 Vet. App. 211 
(2007), citing Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
[the Board had a duty, where the critical issue was TDIU, to 
request a medical opinion to discuss what effect the 
veteran's service-connected disability had on his ability to 
work]; see also Beaty v. Brown, 6 Vet. App 532, 537 (1994)

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical 
professional to review the Veteran's 
VA claims folder and provide an 
opinion, with supporting rationale, 
as to whether the Veteran's irritable 
bowel syndrome, depression, low back 
strain with degenerative changes, 
tinnitus, GERD, left ear hearing loss 
and left hand scars, alone, render 
him unable to secure or follow a 
substantially gainful occupation.  If 
the reviewing medical professional 
determines that specialist 
consultation(s), physical examination 
and/or diagnostic testing of the 
Veteran is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, readjudicate the 
Veteran's claim of entitlement to 
TDIU.  If the benefit sought on 
appeal remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

